DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 12/13/2019.  Claims 1–8 are pending.
Claim Objections
Claim 5 is objected to because of the following informalities: in line 3, “pelletization” has been misspelled “palletization”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 the claims lists in the alternative: 1) “a hygieniser configured to accept output from the crusher;” or 2) “a drying line configured to accept the output from the crusher.”  The claim then includes the limitation “biogas plant input connected to the hygieniser and configured to accept output from the hygieniser, the biogas plant configured to output a bulk intermediate material, wherein the drying line is configured to accept the bulk intermediate material from the biogas plant,” which infers that both the hygieniser and the drying line are necessary components in the invention.  Thus, the scope of the claim is unclear because the hygieniser and drying line are used in the alternative, but also as necessary components of the invention.
Claims 1–3 are separately ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the limitation “a compaction machine, wherein the drying line or the compaction machine produces a soil-substrate output.”  If the drying line produces the soil-substrate output, it is unclear what purpose, if any, the compaction machine has.
Because the scope of the claims 1–3 cannot be reasonably ascertained in light of the above noted § 112 issues, a determination of patentability under §§ 102 & 103 cannot be made at this time.
Claims 4–8 are separately ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 4 includes the limitation “performing a first process including:…” without also claiming a second or subsequent process.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4–8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,321,150 to McMullen.
With regard to claim 4, McMullen discloses a method of waste-free processing of biodegradable municipal waste (BMW) (abstract), the method comprising: crushing the BMW 
With regard to claim 5, McMullen further discloses after drying the crushed BMW, performing pelletization of the dried soil substrate until pelletized soil substrate is generated (Fig. 1; in pelletizing unit 10).
With regard to claim 6, McMullen further discloses performing a carbonization operation on the dried soil substrate until bio-coal is generated (Fig. 1; carbonized in the pyrolyzer 8).
With regard to claim 7, McMullen further discloses performing a mixing operation of the bio-coal and bio-nutrient waste (Fig. 1; Col. 3, lines 55–65), wherein an intermediate of the mixing operation is utilized during the drying until a dried land improvement soil substrate is generated (Fig. 1; Col. 3, lines 55–65).
With regard to claim 8, McMullen further discloses performing a pelleting operation on the dried land improvement soil substrate until a pelletized land improvement soil substrate is generated (Fig. 1; in pelletizing unit 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
September 15, 2021